Citation Nr: 1611888	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-34 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected lumbosacral strain.

2.  Entitlement to service connection for herniated disc, to include as secondary to service-connected lumbosacral strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to November 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Lumbosacral Strain

The Veteran has not been afforded a VA examination as to his service-connected lumbosacral strain since April 2010.  At his January 2016 Board hearing, the Veteran reports that he feels his symptoms are now much worse.  Additionally he indicates that now he can only stand for a period of 10 to 15 minutes.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his lumbosacral strain.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Herniated Disc

At his January 2016 Board hearing, the Veteran also reported that he was diagnosed with a herniated disc fifteen or twenty years ago.  The Veteran received a VA examination for his claimed herniated disc in December 2010.  In the examination report, the examiner diagnosed the Veteran with "[d]egenerative joint disease and degenerative disk [sic] disease, lumbosacral spine" and "[i]ntermittent claudication most likely secondary to vascular condition."  The examiner's statement of the opinion was whether the patient's condition is the reason for his herniated disc.  The examiner opined that "it is less likely as not related to it."  The rationale provided was that the Veteran had "no evidence of having a herniated disk [sic]."  However, an August 2008 addendum to a VA treatment note states that an MRI was received from a Dr. Elliot dated March 26, 2003 "showing right paracentral disc herniation w/ impingement at L5-S1."  Thus, the Board finds the December 2010 VA examination inadequate as to this claim and this claim should be remanded to afford the Veteran a new VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU

The Veteran's claim for a TDIU is inextricably intertwined with the disability evaluation for his service-connected lumbosacral strain.  Thus, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Records

In light of the remand, any relevant outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records that have not already been associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to address the severity of the Veteran's service-connected lumbosacral strain and to address the claimed herniated disc.  The entire claims file must be reviewed by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has had a herniated disc at any time during the pendency of the appeal.

If so, the examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the herniated disc is caused or aggravated by the Veteran's service-connected lumbosacral strain.

The examiner should also detail the current severity of the Veteran's service-connected lumbosacral strain.  All signs and symptoms necessary for rating the Veteran's lumbosacral strain should be reported in detail, including both orthopedic and neurologic manifestations.  The examiner should also detail all current functional impairment from the Veteran's lumbosacral strain, to include any impact on occupational functioning.

The examination report should include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

